The Court met this day. Present: Ridgely, Chancellor, Johns, Chief Justice of the Supreme Court. Adjourned to Monday next.The Court met. Present: Ridgely, Johns, Booth, Davis, Cooper, and Stout. Adjourned to Tuesday, June 11.The Court met. Present as yesterday. Judge Batson by a letter dated 7th instant addressed to the Chancellor and received by mail last night declines coming to Dover to attend the Court of Appeals because he is troubled with the rheumatism and does not feel himself fit to attend to business. .